Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This application is a continuation of 15/958,229, now issued as US Patent 11,021,695, which is a continuation of 15/439,053, now issued as US Patent 9,951,322, which is a continuation of 14/826,657, now issued as US Patent 9,587,231, which is a divisional of 12/645,497, now issued as US Patent 9,175,234.
The response filed on February 25, 2022 has been entered.  
	Claims 37-47 are pending. 

Election/Restrictions
Applicant’s election without traverse of Group I with a species election of (1) SEQ ID NO:73 as the parent thioesterase and (2) amino modifications at positions 13, 19, 37, 39, 43, 44, 47, 76, 78, 87, 95, 104, 108, 132, 145, 158, 163, and 164 in the reply filed on February 25, 2022 is acknowledged.
Claims 42-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 25, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim for Domestic Priority
Applicants' claim for domestic priority under 35 USC 119(e) to US provisional application 61/140,600 filed 12/23/2008, is acknowledged.   

Drawings
When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the Brief Description of the Drawings.  MPEP 2422.02.  For example, see Figure 47.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 37 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,951,322. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 37 and 41 of the instant application and claims 1-12 of the reference patent are both directed to a recombinant cell comprising a mutant thioesterase of SEQ ID NO:73. The thioesterase of SEQ ID NO:73 of the instant application and the thioesterase of SEQ ID NO:2 of the reference patent are identical.  Claim 1 of the reference patent recites a mutant thioesterase having at least 90% sequence identity to SEQ ID NO:73 and comprising an amino acid substitution at position 19, 43, 78, 95, 108, 132, and 145, which anticipates claim 37 of the instant application. Claim 15 of the reference patent recites a cell culture comprising the recombinant cell comprising the mutant thioesterase, which anticipates claim 41 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 37 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,587,231. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 37 and 41 of the instant application and claims 1-12 of the reference patent are both directed to a recombinant cell comprising a mutant thioesterase of SEQ ID NO:73. The thioesterase of SEQ ID NO:73 of the instant application and the thioesterase of SEQ ID NO:2 of the reference patent are identical.  Claim 1 of the reference patent recites a mutant thioesterase having at least 90% sequence identity to SEQ ID NO:73 and comprising an amino acid substitution at position 13, 37, 39, 44, 47, 76, 87, 95, 104, 158, 163, and 164, which anticipates claim 37 of the instant application. Claim 12 of the reference patent recites a cell culture comprising the recombinant cell comprising the mutant thioesterase, which anticipates claim 41 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 37 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,175,234. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 37 and 41 of the instant application and claims 1-9 of the reference patent are both directed to mutant thioesterase of SEQ ID NO:73. The thioesterase of SEQ ID NO:73 of the instant application and the thioesterase of SEQ ID NO:2 of the reference patent are identical.  Claim 1 of the reference patent recites a mutant thioesterase having at least 90% sequence identity to SEQ ID NO:73, comprising an amino acid substitution at position 78, 108, and/or 145, and has increased substrate specificity for C10, C12, or C14 fatty acyl subtrades than SEQ ID NO:73, which anticipates claims 37 and 41 of the instant application. 
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 37 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,021,695. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 37 and 41 of the instant application and claims 1-3 of the reference patent are both directed to mutant thioesterase of SEQ ID NO:73. The thioesterase of SEQ ID NO:73 of the instant application and the thioesterase of SEQ ID NO:2 of the reference patent are identical.  Claim 1 of the reference patent recites a mutant thioesterase having at least 90% sequence identity to SEQ ID NO:73, comprising an amino acid substitution at position 13, 19, 37, 39, 43, 44, 47, 76, 78, 87, 95, 104, 108, 132, 145, 158, 163, and 164, and has increased substrate specificity for C10, C12, or C14 fatty acyl subtrades than SEQ ID NO:73, which anticipates claims 37 and 41 of the instant application. 
Therefore, the conflicting claims are not patentably distinct from each other.  


Conclusion

Claims 37-47 are pending.
Claims 42-47 are withdrawn.
Claims 37 and 41 are rejected.
Claims 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is 571-272-0935.  The examiner can normally be reached M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

 /YONG D PAK/            Primary Examiner, Art Unit 1652